DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 11-19 are currently pending in this application. 
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification

4.	The disclosure is objected to because of the following informalities: the specification is missing the “CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.” section. Appropriate correction is required.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 4/15/2019 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
6.  	The drawings are objected to because velocity appears to be misspelled in figure 1 (replacement sheet).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
7.	Claim 12 is objected to because of the following informalities:  in line 3 of claim 12 “The” should be “the”.
	With regards to claim 14, it is unclear what an air interface is. It has been interpreted as a wireless protocol such as Wi-Fi, Bluetooth or the like. No specific definition could be found in the specification. Please clarify what applicant is trying to claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.            The claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 11-19 held to claim an abstract idea, and is/are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:  
Specifically, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 11-19 is/are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to 
1. Is the claim directed towards process, machine, manufacture or composition? 
Claim 1 and its dependent claims are directed to a method. 
Claim 18  is directed to a method carried out by a computer. 
Claim 19 is directed to a data processing system.
2. A. Is there a judicial exception? 
Measuring, incrementing and determining steps are merely an abstract idea/mental steps.
    B. Is there significantly more than the judicial exception? 
The control unit is merely a field of use where the algorithm is run, and therefore does not add any that is not unconventional, routine or well understood to the claim.
The claim maybe interpreted as a coach timing a runner’s distance/location on a track. For example, a runner running a 50 yard dash on a track can be timed by his/her coach and at a specific time (threshold) the coach and runner could determine the location of the runner i.e. 40yds in 4 seconds.  It should be noted that the runner can be substituted for a vehicle using similar method. Further the counting could be done using a mental process without the aid of any device. Therefore, the claims are considered abstract. 
With regards to the dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:   The claims further limit the abstract idea described in the independent claim(s), but do not provide anything significantly more that would make the claim(s) patent eligible.
Further, to be patent-eligible, a claim that is directed towards a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in 
See Supreme court decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et al. 
Claim Rejections - 35 USC § 112
10. 	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites:
A method, computer program control unit for scanning a location, comprising: 
measuring an ego velocity at predefined points in time;(paragraph 0027
incrementing a counter as a function of the ego velocity; (paragraph 0020-0025) and
as soon as the counter reaches a predefined threshold value, determining the location(position).(paragraph 0025)
The claim is a genus claim relating to a specification which only teaches a limited species embodiment of scanning a location [Page 2, paragraph 0003].  The disclosed species do not teach, disclose or anticipate the breadth of the genus of inventions spanned by the claims.
Another species embodiment is the example of an Identification of Friend or Foe (IFF) system as used in the rejection of the claims below.  The use of a genus claim without supporting written 
MPEP 2163
Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, "Written Description" Requirement [R-5], II.   METHODOLOGY FOR DETERMINING ADEQUACY OF WRITTEN DESCRIPTION, A.-3.-(a)-ii) 
For each claim drawn to a genus:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. See also < Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998), > wherein < the disclosure of a species in the parent application did not suffice to provide written description support for the genus in the child application.

Thus as best understood by the examiner, claims 11-19 fail the written description requirement under 35 USC 112 first paragraph.
.
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

14.	Claims 11-19 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Aguiar et al. US PUB 2019/0272746.
With regards to claim 11 and 18-19 Aguiar et al. US PUB 2019/0272746 teaches a method, computer program control unit for scanning a location, comprising: 
measuring an ego velocity at predefined points in time;(paragraph 0027
incrementing a counter as a function of the ego velocity; (paragraph 0020-0025) and
as soon as the counter reaches a predefined threshold value, determining the location(position).(paragraph 0025)
With regards to claim 12, Aguiar et al. US PUB 2019/0272746 teaches determining a weight factor as a function of the ego velocity; wherein the counter is incremented as a function of the weight factor. (paragraph 0025-0026) Each participant’s location maybe considered a “weight factor” as the participant’s location, velocity and direction are used to determine hazards within a given radius.

With regards to claim 14, Aguiar et al. US PUB 2019/0272746 teaches the respective location is transmitted via an air interface, and the lookup table is configured via the air interface.(mobile device; paragraph 0019)
With regards to claim 15, Aguiar et al. US PUB 2019/0272746 teaches the points in time are equidistant, and the counter is incremented by the weight factor. ( same time variable; paragraph 0031)
	With regards to claim 16, Aguiar et al. US PUB 2019/0272746 teaches forming a product from the weight factor and a time difference between the respective points in time in relation to a directly past point in time from among the points in time; wherein the counter is incremented by the product. (Paragraph 0026)
	With regards to claim 17, Aguiar et al. US PUB 2019/0272746 teaches the location is determined with the aid of a global navigation satellite system. (paragraph 0019)
Examiner's Note:
15. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
16.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Gartner US 2010/0030428 teaches a method and device for determining an absolute value of a variable.
	Zhang et al. US 2019/0235083 teaches a laser scanner with real-time online ego-motion estimation. 
	Xu et al. US 2016/0063330 teaches methods and systems for vision-based motion estimation. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
19.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
20.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
21.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        January 11, 2022